DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination filed on the 26th day of September, 2022, and the Remarks, and Amendments filed on the 26th day of August, 2022. Currently claims 1-20 are pending. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26th day of September, 2022, has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20160086462 A1 to Meganathan et al. (hereinafter Meganathan).
Referring to Claim 1 and 17 (substantially similar in scope and language), Taylor discloses a computer system for infield collection of digital files for use in a digital forensic investigation (see at least: Taylor: ¶ 8, and 49-50), the computer system comprising: 
a communication interface for communicatively connecting the computer system to an evidence provider device, the evidence provider device associated with an evidence provider; 
Taylor discloses an end user device and interface in communication with the computer system (see at least Taylor: ¶ 8, 31, 35, and 49-52).
a processor communicatively connected to the communication interface and configured to transfer digital evidence from the evidence data provider device to the computer system by (see at least Taylor: ¶ 14-16, 27, 35, and 50): 
establishing a data transfer connection between the computer system and the evidence provider device
Taylor discloses establishing a connection for a data transfer between a computing system and an evidence provider (discover worker) (see at least Taylor: ¶ 11-12, 14-16, 35-37, 39, and 42-43).
generating filtering criterion data based on a first user input received via a user input device
Taylor discloses filtering the plurality of stored and received media files according to filtering criterion data (see at least Taylor: ¶ 11-12, 14-16, 35-37, 39, and 42-43). 
Taylor discloses they system receiving and processing information related to evidence from an end user (evidence provider) onto the computer system via logging the information (see at least Taylor: Abstract, ¶ 1-2, 8, 27, 32-35, 40-41, 43, 45, and 50). 
sending via the data transfer connection the filtering criterion data to the evidence provider device, the filtering criterion data when received by the evidence provider device causing the evidence provider device to filter one or more media files stored on the evidence provider device to obtain the at least one filtered media file according to the filtering criterion data wherein the at least one filtered medial file is a media file generated by the evidence provider device based on evidence captured by the evidence provider
Taylor discloses using filtering criterion data, and filtering the plurality of stored and received media files from evidence provider devices according to filtering criterion data wherein the media file generated by the evidence provider device based on evidence captured by the evidence provider (see at least Taylor: ¶ 11-12, 14-16, 35-37, 39, and 42-43).
pulling a thumbnail image of the at least one filtered media file from the evidence provider device onto the computer system via the data transfer connection
Taylor does not explicitly state the claimed limitation outside the fact that Taylor does disclose the fact that information can be displayed in thumbnail form via a application interface (see at least Taylor: ¶ 46). The limitation is further addressed below.
generating a user interface displaying the thumbnail image, the displayed thumbnail image being selectable via the user interface for transfer of the at least one filtered media file represented in the thumbnail image to the computer system
Taylor does not explicitly state the claimed limitation outside the fact that Taylor discloses displaying the information related to the evidence media files in the form of a thumbnail (see at least Taylor: ¶ 46). The limitation is further addressed below.
generating media file selection data based on a second user input received via the user input device indicating that the displayed thumbnail image has been selected
Taylor discloses receiving selection data which indicates the selected filtered media files that are to be logged and transferred (see at least Taylor: ¶ 9-10, 14-16, 30, 35, 39, 42-44, and 46-47).
Examiner notes that the limitation is not taught in Taylor but further addressed below.
in response to the media file selection data, copying the at least one filtered media file and media file metadata of the at least one filtered media file from the evidence provider device to the computer system; 
Taylor discloses copying the selected media files and the associated metadata to the computer system (see at least Taylor: 14-16, 32-37, and 40-41).
a user input device communicatively connected to the processor and configured to receive the first and second user input; and 
Taylor discloses a user input device communicatively connected to the processor and configured to receive the filtering criterion data and selection data from a user (see at least Taylor: 42-43).
a display communicatively connected to the processor and configured to display at least one output of the processor.
Taylor discloses a display communicatively connected to the processor and configured to display at least one output of the processor (see at least Taylor: 27, 42, 45-46, and 50).
Taylor does not explicitly state:
pulling a thumbnail image of the at least one filtered media file from the evidence provider device onto the computer system via the data transfer connection
generating a user interface displaying the thumbnail image, the displayed thumbnail image being selectable via the user interface, wherein a selection indicates for transfer from the evidence provider device to the computer system the at least one filtered media file represented in the selected thumbnail image 
generating media file selection data based on a second user input received via the user input device indicating that the displayed thumbnail image has been selected for transfer from the evidence provider device to the computer system
However, Meganathan, which talks about a security system comprising of a control panel and various evidence provider devices via a computer system (see Meganathan: ¶ 15-20, teaches it is known to pull a thumbnail image of the at least one filtered medial file from the evidence provider device onto the computer system via the data transfer connection (see at least Meganathan: ¶ 29-31, 34-37, and 40-46).
Furthermore, Meganathan teaches generating a user interface displaying the thumbnail image, the displayed thumbnail image being selectable via the user interface, wherein a selection indicates for transfer from the evidence provider device to the computer system the at least one filtered media file represented in the selected thumbnail image and generating media file selection data based on a second user input received via the user input device indicating that the displayed thumbnail image has been selected for transfer from the evidence provider device to the computer system (see at least Meganathan: ¶ 15-20, 29-31, 34-37, and 40-46)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a thumbnail image generated by the system to represent transmitted evidence via a user interface connected via a computer system (as disclosed by Meganathan) into the computer system for infield collection of digital evidence (as disclosed by Taylor). One of ordinary skill in the art would have been motivated to incorporate the feature of using a thumbnail image generated by the system to represent transmitted evidence via a user interface connected via a computer system because it would allow for identification of relevant portions of transmitted information (see Meganathan: ¶ 7).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a thumbnail image generated by the system to represent transmitted evidence via a user interface connected via a computer system (as disclosed by Meganathan) into the computer system for infield collection of digital evidence (as disclosed by Taylor), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a thumbnail image generated by the system to represent transmitted evidence via a user interface connected via a computer system into the computer system for infield collection of digital evidence). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Taylor and Meganathan teaches the computer system of claim 1, including wherein the computer system is a host device comprising a mobile computing device (see at least Taylor: ¶ 49-51).

Referring to Claim 3, the combination of Taylor and Meganathan teaches the computer system of claim 1, including wherein the computer system includes a host device comprising a mobile computing device communicatively connected to a remote server in a client-server relationship (see at least: Taylor: ¶ 4, 8, and 49-50).

 Referring to Claim 12, the combination of Taylor and Meganathan teaches the computer system of claim 1, including wherein the evidence provider device connects to the computer system via a USB On-The-Go format (see at least Taylor: ¶ 51).

Referring to Claim 13, the combination of Taylor and Meganathan teaches the computer system of claim 2, including wherein the provider device connects to the host device via a USB cable (see at least Taylor: ¶ 51).

Referring to Claim 14, the combination of Taylor and Meganathan teaches the computer system of claim 1, including wherein the provider device connects to the computer system via a WiFi direct hotspot hosted by the computer system (see at least Taylor: ¶ 49-51).

Referring to Claim 15, the combination of Taylor and Meganathan teaches the system of claim 1, including wherein the provider device connects to the host device via an external website provided by the computer system, and wherein the external website is configured to perform a cloud-based transfer of the digital evidence (see at least Taylor: ¶ 49-51).

Referring to Claim 16, the combination of Taylor and Meganathan teaches the system of claim 1, including wherein the processor is further configured to generate an electronic case report describing the transferred digital evidence and including at least a portion of the media file metadata (see at least Taylor: ¶ 8 and 35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20160086462 A1 to Meganathan et al. (hereinafter Meganathan) in view of U.S. Patent Application No. 20100142549 A1 to 20100142549 to Achituv et al. (hereinafter Achituv).
Referring to Claim 4, the combination of Taylor and Meganathan teaches the computer system of claim 1; Taylor does not explicitly discloses wherein the processor one or more of the pulling the thumbnail image and copying at least one filtered media files and media file metadata data from the provider device via the Media Transfer Protocol.
However, Achituv, which like Taylor discusses method and system for recording received information such as digital media items, teaches it is known to provide information communication protocols wherein the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol (see at least Achituv: ¶ 33-37, and 43-44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol (as disclosed by Achituv) to the known computer system for infield collection of digital evidence using processors communicating with a central system (as disclosed by the combination of Taylor and Meganathan) to provide improved methods and systems for data recording. One of ordinary skill in the art would have been motivated to apply the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol because it would provide improved methods and systems for data recording (see Achituv: ¶ 22). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol (as disclosed by Achituv) to the known computer system for infield collection of digital evidence using processors communicating with a central system (as disclosed by the combination of Taylor and Meganathan) to provide improved methods and systems for data recording, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol to the known computer system for infield collection of digital evidence using processors communicating with a central system to provide improved methods and systems for data recording). See also MPEP § 2143(I)(D).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20160086462 A1 to Meganathan et al. (hereinafter Meganathan) in view of U.S. Patent Application No. 20130091175 A1 to Richards et al. (hereinafter Richards).
Referring to Claim 5, the combination of Taylor and Meganathan teaches the computer system of claim 1; the combination of Taylor and Meganathan, while disclosing the system receives and stores evidence information in media file forms, it does not explicitly disclose define the information as wherein the media file metadata includes forensic data.
However, Richards, which like Taylor talks about an electronic discovery system, teaches it is known to include metadata such as forensic data (see at least Richards: ¶ 116-120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including metadata such as forensic data in stored evidence information (as disclosed by Richards) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Meganathan) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise. One of ordinary skill in the art would have been motivated to apply the known technique of including metadata such as forensic data in stored evidence information because it would allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise (see Richards: ¶ 13). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including metadata such as forensic data in stored evidence information (as disclosed by Richards) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Meganathan) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including metadata such as forensic data in stored evidence information to the known computer system for infield collection of digital evidence to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise). See also MPEP § 2143(I)(D).

Referring to Claim 6, the combination of Taylor, Meganathan, and Richards teaches the computer system of claim 5, including wherein the forensic data includes any one or more of a hash value and an original file path (see at least Richards: ¶ 69, 71, 75, 94, and 98).

Claims 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20160086462 A1 to Meganathan et al. (hereinafter Meganathan) in view of U.S. Patent Application No. 20200014816 to Speasl et al. (hereinafter Speasl).
Referring to Claim 7, the combination of Taylor and Meganathan teaches the computer system of claim 1; the combination of Taylor and Meganathan does not explicitly state wherein the media file metadata includes EXIF data.
However, Speasl, which like Taylor talks about a secure digital media capture and analysis, teaches wherein the transferred media file metadata includes EXIF data (see at least Taylor: ¶ 113 and 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including transferred media file metadata including EXIF data (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Meganathan) to verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image. One of ordinary skill in the art would have been motivated to apply the known technique of including transferred media file metadata including EXIF data because it would verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image (see Speasl: ¶ 6). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including transferred media file metadata including EXIF data (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Meganathan) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including transferred media file metadata including EXIF data to the known computer system for infield collection of digital evidence to verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image). See also MPEP § 2143(I)(D).

Referring to Claim 8, the combination of Taylor, Meganathan, and Speasl teaches the computer system of claim 7, including wherein the EXIF data includes any one or more of geolocation data and a timestamp (see at least Speasl: ¶ 70).

Referring to Claim 20, the combination of Taylor and Meganathan teaches the method of claim 17, wherein the media file metadata includes any one or more of a hash value, an original file path, geolocation data, and a timestamp (see at least Speasl: ¶ 70).

Claims 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20160086462 A1 to Meganathan et al. (hereinafter Meganathan) in view of U.S. Patent Application No. 20200218546 A1 to Aggarwal et al. (hereinafter Aggarwal).
Referring to Claim 9, the combination of Taylor and Meganathan teaches the computer system of claim 1; the combination of Taylor and Meganathan does not explicitly does not state wherein the processor is further configured to generate and display a consent user interface for capturing consent data from the evidence provider prior to copying the at least one filtered media file and the media file metadata of the at least one filtered media file wherein the consent data comprises identifying information of the evidence provider.
However, Aggarwal, which like Taylor talks about a method and system for receiving and securely storing variously owned data subjects of an end user, teaches it is known to capture consent data via an interface from the evidence provider prior to transferring the digital evidence (see at least Aggarwal: Abstract, and ¶ 12, 14, 57, and 59-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Aggarwal) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by the combination of Taylor and Meganathan) to provide consent management of transferred information. One of ordinary skill in the art would have been motivated to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence because it would make sure that only selective (or filtered) data should be extracted as per the consent available from the witness/victim (user) (see Aggarwal: Abstract). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Aggarwal) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by the combination of Taylor and Meganathan) to provide consent management of transferred information, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of capturing consent data from evidence providers prior to transferring the digital evidence to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users to provide consent management of transferred information). See also MPEP § 2143(I)(D).

Referring to Claim 10, the combination of Taylor, Meganathan, and Aggarwal teaches the computer system of claim 9, including wherein the consent data includes audio data or video data captured by a camera of the computer system (see at least Aggarwal: ¶ 14, and 41-42; see also Aggarwal: Abstract, and ¶ 12, 14, 57 and 59-60).

Referring to Claim 11, the combination of Taylor, Meganathan, and Aggarwal teaches the computer system of claim 9; The combination of Taylor, Meganathan, and Aggarwal teaches wherein the consent data includes a filled electronic consent form including electronic signature data provided by the evidence provider (see at least Aggarwal: Abstract, and ¶ 12, 14, 57, and 59-60).

Referring to Claim 18 the combination of Taylor and Meganathan teaches the method of claim 17; Aggarwal teaches further comprising capturing consent data from the evidence provider via a consent user interface generated by and displayed on the computer system, wherein the consent data comprises identifying information of the evidence provider (see at least Aggarwal: Abstract, and ¶ 12, 14, 57 and 59-60). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Aggarwal) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by the combination of Taylor and Meganathan) to provide consent management of transferred information. One of ordinary skill in the art would have been motivated to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence because it would provide consent management of transferred information (see Aggarwal: ¶ 36). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Aggarwal) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by the combination of Taylor and Meganathan) to provide consent management of transferred information, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of capturing consent data from evidence providers prior to transferring the digital evidence to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users to provide consent management of transferred information). See also MPEP § 2143(I)(D).

Referring to Claim 19, the combination of Taylor, Meganathan, and Aggarwal teaches the method of claim 18, including wherein the consent data includes one or more of audio data, video data, and a filled electronic consent form including electronic signature data provided by the evidence provider (see at least Aggarwal: ¶ 14, and 41-42; see also Aggarwal: Abstract, and ¶ 12, 14, 57 and 59-60).


Response to Arguments
Applicant’s arguments with respect to claim(s) under 102 and 103 have been considered but are moot because the new ground of rejection has been applied in the prior art rejection of record necessitated by the submitted amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689